[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM de THE DEFENDANT'S MOTION TO CORRECTMEMORANDUM OF DECISION (#128.5)
The motion is granted.
The first paragraph of the decision is corrected to read as follows:
The parties were married on July 6, 1963 in Meriden, Connecticut. The parties had two children, the older, Richard, born in 1964 and the younger, Patricia, born in 1967. The parties separated in 1974 and in 1975 the plaintiff fathered a child born to Miss Marion Rodriguez. In 1976 the defendant had a child by Fred Bacon with whom the defendant lived. The defendant received State assistance from 1978 to 1985 when she began working for Mattatuck Manufacturing until 1990. The plaintiff has been employed by Northeast Utilities since May 24, 1965, has a vested retirement plan (Defendant's Exhibit #7), a supplemental retirement plan started on January 1, 1985 (Defendant's Exhibit #5), and stock plans known as TRAESOP and PAYSOP (Defendant's Exhibit #8).
HARRIGAN, J. CT Page 6679